Citation Nr: 0319424	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  91-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for fracture of the 
coccyx.

3.  Entitlement to an increased evaluation for bilateral pes 
planus with pes cavus deformity, currently rated as 
30 percent disabling.

4.  Entitlement to an increased evaluation for a scar 
residual from excision of a pilonidal cyst, currently rated 
as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.  

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1989 and later RO decisions that denied service 
connection for diverticulitis, spastic colitis, lumbosacral 
strain with arthritis, shortening of the right leg, fracture 
of the coccyx, disorders of the right hip, knee, and ankle, 
varicosities of the left lower extremity, edema, sinusitis 
with a cyst, tonsillitis, umbilical disorder, spina bifida 
occulta, otitis media, tight heel cords, a left knee 
disorder, a left ankle disorder, and structural stress; 
increased the evaluation for residuals of excision of 
pilonidal cyst manifested by a scar from zero to 10 percent, 
effective from July 1989; denied an increased (compensable) 
evaluation for hemorrhoids, and increased the evaluation for 
bilateral pes planus with pes cavus deformity from zero to 
10 percent, effective from July 1989.  In a March 1995 
decision, the Board granted an increased evaluation of 
30 percent for the bilateral pes planus with pes cavus 
deformity, granted an earlier effective date of December 1988 
for the higher rating for the bilateral pes planus with pes 
cavus deformity, and denied the other claims.

The veteran appealed the March 1995 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 1999 order, the Court vacated the March 1995 Board 
decision regarding the issues of service connection for 
diverticulitis, spastic colitis, lumbosacral strain with 
arthritis, fracture of the coccyx, and edema; the denial of a 
rating in excess of 30 percent for bilateral pes planus with 
pes cavus deformity; the denial of a rating in excess of 
10 percent for residuals of excision of a pilonidal cyst; and 
the denial of an increased (compensable) evaluation for 
hemorrhoids.  The Court determined that the other issues in 
the March 1995 Board decision had been abandoned.  The Court 
entered judgment in April 1999.  Thereafter, the case was 
returned to the Board.

In a December 1999 decision, the Board denied service 
connection for diverticulitis and spastic colon.  At that 
time, the Board also remanded the issues of service 
connection for lumbosacral strain with arthritis, fracture of 
the coccyx, and edema, and increased evaluations for 
bilateral pes planus with pes cavus deformity (rated 
30 percent), residuals of excision of a pilonidal cyst (rated 
10 percent), and hemorrhoids (rated zero percent) to the RO 
for additional development.  

In an August 2002 RO rating decision, disability benefits 
under 38 U.S.C.A. § 1151 (West 2002) was granted for venous 
insufficiency of the right lower extremity and for venous 
insufficiency of the left lower extremity, claimed as edema.  
In view of these determinations, the Board has classified the 
issues for appellate consideration as shown on the first page 
of this decision.


FINDINGS OF FACT

1.  A low back disability was not present in service or for 
many years later, and the low back disability is unrelated to 
a disease or injury in service or to a disability for VA 
compensation.

2.  Fracture of the coccyx was not present in service or for 
many years later, and this condition is unrelated to a 
disease or injury in service or to a disability for VA 
compensation.

3.  The bilateral foot disorder is manifested primarily by 
bilateral hallux valgus, hammer toes of digits 2 through 5 of 
both feet, slight flattening of the arches of both feet, 
arthritis of the great toes, and slight pronation of the feet 
that produced moderate functional impairment; marked 
contraction of plantar fascia, hammer toe deformity of all 
the toes, and painful callosities that produce more than 
moderate functional impairment are not found.

4.  The residual scar from excision of a pilonidal cyst is 
manifested primarily by a superficial tender scar with 
occasional tenderness; the scar is not ulcerative, does not 
affect the motion of a body part, and is less than 929 square 
centimeters.

5.  The hemorrhoids are manifested primarily by frequent 
recurrences of external or internal hemorrhoids with 
occasional bleeding; persistent bleeding and secondary anemia 
or fissures is not found.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with degenerative joint disease 
of the lumbosacral spine was not incurred in or aggravated by 
active service; degenerative joint disease of the lumbosacral 
spine may not be presumed to have been incurred in active 
service; nor is degenerative disc disease with degenerative 
joint disease of the lumbosacral spine proximately due to or 
the result of a disability for VA compensation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  Fracture of the coccyx was not incurred in or aggravated 
by active service; nor is fracture of the coccyx proximately 
due to or the result of a disability for VA compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

3.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with pes cavus are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 
5278 (2002).

4.  The criteria for a rating in excess of 10 percent for a 
scar residual from excision of a pilonidal cyst are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7803, 7804, 7805, effective prior to August 30, 2002, 
Codes 7801, 7802, 7803, 7804, 7805, effective as of August 
30, 2002.

5.  The criteria for an increased evaluation of 10 percent 
for hemorrhoids are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims considered in this appeal, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed conditions.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a December 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Low Back Disorder and Fracture 
of the Coccyx

A.  Factual Background

The veteran had active service from April 1951 to April 1955.

Service medical records do not show the presence of a low 
back disability or fracture of the coccyx.  In March 1955, 
the veteran underwent a medical examination for separation 
from service.  His spine was normal, and a disorder of the 
low back or fracture of the coccyx was not found.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from 1968 to 
2002.  The more salient medical reports related to the claims 
considered in this appeal are discussed in the appropriate 
sections of this decision.

The veteran underwent a VA examination in March 1968.  A low 
back disorder or fracture of the coccyx was not found.

A VA report shows that the veteran was hospitalized in 
September 1989.  He gave a 5-year history of recurring 
intermittent sharp pains in either side of the coccyx.  There 
was some tenderness in the area of the low back.  The 
diagnoses included chronic low back pain syndrome.

The veteran testified at a hearing in December 1990.  His 
testimony was related to other issues, but he stated that he 
had a low back condition that was related to his service-
connected conditions.

A VA report shows that an X-ray was taken of the veteran's 
lumbar spine.  The impression was moderate degenerative 
changes of the lumbar spine.

A private medical report dated in September 1991 notes that 
the veteran complained of increased pain in both legs.  A MRI 
(magnetic resonance imaging) scan was reportedly compatible 
with spinal stenosis.

A private medical report dated in November 1991 notes that 
the veteran was evaluated and that he had symptoms consistent 
with tenderness in the coccygeal region.  A CT (computed 
tomography) scan of the lumbar spine was reportedly 
unremarkable.  

A private medical report dated in November 1991 notes that 
the veteran's symptoms had improved.  The impression was 
symptomatic coccyx fracture with improvement with 
conservative treatment.

The veteran underwent a VA general medical examination in 
February 1992.  He gave a history of fracture of the coccyx 
and arthritis of the lumbosacral spine.  The diagnoses 
included degenerative arthritis of the lumbar spine.  
Fracture of the coccyx was not found.

The veteran underwent a VA examination in November 1992 to 
determine the nature and extent of any spine disability.  X-
rays of the lumbosacral spine reportedly showed degenerative 
changes manifested by osteophyte formation.

A private medical report dated in April 2000 shows that a MRI 
scan was taken of the veteran's lumbar spine.  The 
impressions were mild to moderate central and lateral recess 
stenosis at L4-5 multifactorial, primarily from hypertrophic 
facet disease; transitional segment; and no significant focal 
soft disc protrusion or extrusion.

A VA report shows that a MRI scan of the veteran's lumbar 
spine was taken in March 2001.  There did not appear to be a 
significant disability of the sacrum or coccyx.  The 
impression was multilevel facet and ligamentous hypertrophy.  
There was a component of spinal stenosis at L4-5 related to a 
combination of factors of slip as well as facet disease.  
There was also disk protrusion into the right neural 
foramina.  There was rather severe facet hypertrophy.  

The veteran underwent an examination for VA purposes in 
November 2002.  The examiner reviewed the evidence in the 
veteran's claims folder.  The diagnoses were lumbosacral 
degenerative joint disease and DISH (diffuse idiopathic 
skeletal hyperostosis), and lumbosacral degenerative disc 
disease per MRI as noted in the claims folder.  The examiner 
opined that the veteran's back condition was not related to 
his pilonidal cyst surgery or condition of the feet.  An 
abnormality involving the coccyx was not found.

A review of the record reveals that the veteran's 
disabilities for VA compensation are currently bilateral pes 
planus with pes cavus deformity, a scar residual from 
excision of a pilonidal cyst, venous insufficiency of the 
right lower extremity, venous insufficiency of the left lower 
extremity, irritable bowel syndrome, peripheral neuropathy of 
the perirectal region to include the buttocks and thighs, and 
hemorrhoids.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of a low 
back condition, and the post-service medical records do not 
demonstrate the presence of such a condition until around the 
late 1980's.  There is no competent evidence that links the 
veteran's low back condition, degenerative disc disease of 
the lumbosacral spine with degenerative joint disease as 
noted on the report of his VA examination in November 2002, 
first found many years after service, to an incident of 
service or to a disability for VA compensation purposes.

With regard to the claim for service connection for fracture 
of the coccyx, the service medical records do not show the 
presence of this condition.  The post-service medical records 
do not indicate the presence of this condition until around 
1991 when a private medical report noted it.  The overall 
evidence, including a VA report of MRI scan of the lumbar 
spine in March 2001 and of the veteran's VA examination in 
November 2002, do not indicate the presence of a fracture of 
the coccyx.

Statements from the veteran are to the effect that his low 
back condition and fracture of the coccyx are causally 
related to a service-connected disability, but this evidence 
is not considered competent because the record does not show 
that he has the training, experience or education to make 
medical statements, diagnoses or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(2002).  The examiner who conducted the November 2002 VA 
examination opined that the veteran's low back condition was 
not related to his pilonidal cyst condition or condition of 
the feet.  Nor is there any medical evidence that links the 
veteran's claimed conditions of the low back and coccyx to a 
disability for VA compensation.

After consideration of all the evidence, the Board finds that 
it does not show the presence of a low back condition or 
fracture of the coccyx in service or for many years later, 
and does not link any such condition to a disease or injury 
in service or to a disability for VA compensation.  The 
preponderance of the evidence is against the claims for 
service connection for a low back condition and fracture of 
the coccyx.  Hence, the claims are denied.


II.  Increased Evaluation for Bilateral Pes Planus with Pes 
Cavus Deformity

A.  Factual Background

An April 1968 RO rating decision granted service connection 
for pes planus.  A zero percent evaluation was assigned for 
the pes planus, effective from June 1967.

The veteran testified at a hearing in December 1990.  His 
testimony was to the effect that he wore shoe inserts and had 
painful feet.

The veteran underwent a VA examination in January 1991.  He 
complained of painful feet.  Marked pain was elicited about 
the left medial longitudinal arch.  X-rays of the feet showed 
right hallux valgus, hammer toes, and calcaneal spurs.  The 
diagnosis was bilateral pes planus.  

A February 1991 RO hearing officer decision reclassified the 
bilateral pes planus disability to include bilateral pes 
cavus deformity.  The evaluation for the bilateral foot 
condition was increased from zero to 10 percent, effective 
from July 1989.  The 10 percent rating remained unchanged 
until the March 1995 Board decision increased it to 
30 percent, and assigned an earlier effective date of 
December 1988 for the increased evaluation.

The veteran testified before the undersigned in October 1991.  
His testimony was to the effect that the bilateral foot 
disability was more severe than rated.

The veteran underwent a VA general medical examination in 
February 1992.  There was mild bulging of the medial border 
and mild depression of the transverse and longitudinal 
arches.  There was mild hallux valgus on the right and there 
was a callous over the medial aspect of the right MP joint.  
The left foot showed mild medial bulging of the medial border 
of the foot.  There was mild depression of the longitudinal 
transverse aches.  There was no hallux valgus or clawing of 
the toes.  There were no callosities of the left foot.  X-
rays of the feet showed pes cavus, bilaterally, calcaneal 
spurs, hammer toes, and right hallux valgus.  The diagnosis 
was pes cavus bilateral with calcaneal spurs.

The veteran underwent VA examination of his feet in November 
1992.  The diagnoses were bilateral gastrocnemius equinus, a 
functional (flexible) pes cavus foot, hallux-abductor valgus 
deformity: right greater than left, and retro-calcaneal spur, 
bilaterally.  The examiner opined that there appeared to be a 
functional rather than anatomical shortage due to the 
veteran's accommodation of his combined deformities (i.e., 
gastrocnemius equinus and flexible pes cavus).

A VA report shows that X-rays were taken of the veteran's 
feet in August 1997.  The impressions were moderately severe 
right hallux valgus deformity with advance degenerative 
changes of the great toe metatarsophalangeal joint and 
moderately severe sesamoid arthroplasty, right hindfoot varus 
deformity, and mild left hallux valgus deformity.

The veteran underwent an examination for VA purposes in 
October 2001.  The examiner reviewed the evidence in the 
veteran's claim folders and noted that for the last 5 years 
the veteran had been using AFO (ankle-foot orthosis) for the 
bilateral lower extremities.  These were floor reactive AFO's 
due to ankle instability that had been diagnosed as pes 
cavus.  The veteran complained of being unable to walk 
without the AFO's and that he had constant pain and the only 
time that the pain was relieved was with rest and that he 
needed to take OxyContin as well as Indocin.  There were 
contracted digits 2 through 5, bilaterally.  There was hallux 
valgus noted of the bilateral lower extremity with the right 
being greater than the left.  The veteran had an increased 
medial longitudinal arch both on nonweightbearing and weight-
bearing.  The veteran had an inverted heel with weight-
bearing as well as relaxed calcaneal stance position.  There 
was no flattening of the medial longitudinal arch.  There was 
no abduction of the fore foot with ambulation. X-rays of the 
feet showed no evidence of pes planus deformity in either 
foot.  There was prominent bilateral hallux valgus 
deformities, worse on the right side than the left, and 
decreased height of the 5th metatarsal bone that could be 
indicative of lateral column instability.  The impressions 
were bilateral pes cavus, bilateral peripheral neuropathy, 
hammer toes 2 through 5 of both feet, and bilateral hallux 
valgus.

The veteran underwent a VA examination for VA purposes in 
November 2002.  He reported wearing shoe inserts for his flat 
feet.  He complained of pain in both feet with activity.  He 
reported swelling of the feet.  He wore TED (anti-embolism 
stocking) hose to decrease the swelling.  He reported pain 
mainly in his toes and it was noted that he had decreased 
sensation of both feet.  He wore bilateral foot braces for 
bilateral foot drop.  The examiner reviewed the evidence in 
the veteran's claims folders and noted that he wore TED hose 
due to venous insufficiency.  He had bilateral hallux valgus 
in the bilateral lower extremity with a degree of angulations 
on the right approximately 45 degrees and approximately 50 
degrees on the left.  He had hammer toes of digits 2 through 
5, bilaterally.  He had slight flattening of the arches, 
bilaterally.  He had bilateral foot drop and was unable to 
stand on his heels or toes without braces.  He stood with 
slight over pronation of the feet, bilaterally.  There was no 
spasm of the Achilles tendon.  At the ankle joint, he had 
passive plantar flexion to 30 degrees, dorsiflexion to 5 
degrees, inversion to 15 degrees, and eversion to 20 degrees.  
On neurological examination, deep tendon reflexes were absent 
in the lower extremities.  X-rays of the feet demonstrated 
severe degenerative changes of the right first 
metatarsophalangeal joint with slightly more hallux valgus 
deformity of the first metatarsophalangeal joint, minor 
osteoarthritis of the left first metatarsophalangeal joint, 
no evidence of pes planus deformity on either foot, and 
bilateral calcaneal enthesopathy at the insertion of the 
Achilles' tendons with no other significant interval change 
seen.  The impressions were no evidence of pes planus on 
current X-ray, bilateral hallux valgus per X-ray, and 
degenerative joint disease of the left great toe by X-ray.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Bilateral acquired clawfoot (pes cavus) manifested by 
dorsiflexion of the great toes, some limitation of 
dorsiflexion of the ankles, and definite tenderness under the 
metatarsal heads warrants a 10 percent evaluation.  A 
30 percent evaluation requires that all toes tend toward 
dorsiflexion, that dorsiflelxion at the ankles be limited to 
a right angle, and that there be shortening of the plantar 
fasciae, and marked tenderness under the metatarsal heads.  A 
50 percent evaluation requires marked contraction of the 
plantar fasciae with dropped forefeet, hammering of all toes, 
very painful callosities, and marked varus deformities.  
38 C.F.R. § 4.71a, Code 5278.

A 50 percent rating is warranted under 38 C.F.R. § 4.71a, 
Code 5276 for pronounce bilateral flat feet, but the report 
of the veteran's recent VA examination in November 2002 does 
not show the presence of any significantly disabling flat 
feet.  Hence, the Board will consider the veteran's 
entitlement to a higher rating for his bilateral foot 
disability under the provisions of diagnostic code 5278.

A review of the evidence, including testimony from the 
veteran, indicates that the veteran has painful motion of the 
right ankle and the report of his VA examination in November 
2002 indicates the presence of passive motion of the right 
ankle only.  The maximum schedular rating for limitation of 
motion of the ankle, including function impairment due to 
pain that must be considered due to the holding of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), is 20 percent.  
38 C.F.R. § 4.71a, Code 5271.  The evidence does not show 
ankylosis of the right ankle to support the assignment of a 
higher rating for a right ankle disorder under diagnostic 
code 5270.

The evidence shows that the veteran has severe arthritis of 
the knees, leg imbalance and neurological deficits of the 
lower extremities.  As a result of these, combined with 
obesity and lack of physical conditioning, he has problems 
ambulating.  The evidence also shows that he has degenerative 
disc disease of the lumbosacral spine or a condition that 
produces neurological symptoms, include foot drop, which 
necessitates the wearing of leg braces.  However, in 
evaluating whether the veteran is entitled to a higher rating 
for his bilateral foot disorder, such symptoms may not be 
considered.

The report of VA examination in November 2002, reveals that 
the veteran uses TEDS, but this hose is related to venous 
insufficiency or another disability of the lower extremities.  
The manifestations due to the venous insufficiency of the 
right and left lower extremities are contemplated in the 
evaluations of those disorders and may not be considered in 
the evaluation of the bilateral orthopedic foot disability.  
38 C.F.R. § 4.14 (2002).  

A review of all the evidence indicates that the bilateral 
foot condition is manifested primarily by bilateral hallux 
valgus, hammer toes of digits 2 through 5 of both feet, 
arthritis of the great toes, slight flattening of the arches 
of both feet, and slight pronation of the feet that produced 
moderate functional impairment.  The evidence does not 
demonstrate the presence of marked contraction of plantar 
fascia, hammer toe deformity of the first toes, and painful 
callosities that produce more than moderate functional 
impairment to support the assignment of a 50 percent for the 
bilateral foot condition under diagnostic code 5278.  A 
callous was found on the right foot at the February 1992 VA 
examination, but the evidence as a whole, including the 
reports of his recent VA examinations in 2001 and 2002, do 
not show the presence of painful callosities of the feet.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for the bilateral foot disorder, and the claim is 
denied.


III.  Increased Evaluation for a Scar Residual from Excision 
of a Pilonidal Cyst

A.  Factual Background

The April 1968 RO rating decision granted service connection 
for recurrent pilonidal cyst.  A zero percent evaluation was 
assigned, effective from June 1967.

The veteran testified at a hearing in December 1990.  His 
testimony was to the effect that he had a pain in the scrotal 
region.

The veteran underwent a VA examination in January 1991.  A 
tender residual scar from excision of pilonidal cyst was 
found.

The February 1991 hearing officer decision increased the 
evaluation for the residuals of excision of a pilonidal cyst 
from zero to 10 percent.  The 10 percent rating was effective 
from July 1989.  The 10 percent rating has remained unchanged 
since then.

The veteran testified before the undersigned in October 1991.  
His testimony was to the effect that the residuals of 
excision of a pilonidal cyst were more severe than rated.

The veteran underwent a VA medical examination in February 
1992.  There was a scar in the sacral area that was 9 
centimeters by .2 centimeters.  The scar was tender on 
palpation.  It was not adherent, not depressed, and not 
atrophic.  The diagnosis was status post pilonidal cyst with 
tender superficial scar.

Medical literature was received in the 1990's regarding the 
nature and extent of pilonidal cysts, and the effects of 
surgery.  The literature does not show findings specific to 
the veteran's scar from excision of a pilonidal cyst.

The veteran underwent an examination for VA purposes in 
October 2001.  He complained of numbness in the sacral area, 
lateral thighs, and perirectal and buttocks region.  There 
was a scar that was 32.5 centimeters in length and 
approximately .5 centimeter in width.  There was no 
tenderness to palpation; there was no adherence; there were 
no texture changes; there was no ulceration or breakdown; 
there was no elevation or depression of the scar; there was 
no underlying tissue loss; no inflammation, no edema, and no 
keloid formation.  The scar was hypopigmented compared to the 
surrounding tissue.  The scar was not disfiguring.  The 
examiner stated that the main way that the scar limited 
function was that the veteran had "decreased functioning" 
of the colon and bladder and that the cyst had been so 
extensive as to require that the excision go well into the 
perineum and around the colon.  The impression was post 
pilonidal cyst removal with marked neuropathy of the 
perirectal region, the buttocks, and lateral thighs secondary 
to nerve damage from surgery.

The veteran underwent an examination for VA purposes in 
November 2002.  There was a scar from the lower back to the 
scrotum measuring about 32 and 1/2 centimeters by 5 
centimeters.  There was numbness around the top of the scar.  
The scar was hypopigmented compared to other areas of skin.  
There was no adherence.  The skin wall was smooth texture.  
There was no ulceration or breakdown of the skin.  The scar 
was slightly depressed.  There was no significant tissue 
loss.  There was no inflammation, edema or keloid formation.  
The assessment was status post pilonidal cyst surgery with 
scar.  The examiner noted that the veteran had no sensation 
in the perirectal region.

B.  Legal Analysis

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The evidence show that the veteran has a superficial scar, as 
it is not associated with underlying tissue damage, in the 
scrotal region that is occasionally tender as noted on the 
report of his VA examination in February 1992.  The scar is 
less than 929 square centimeters.  The evidence does not 
indicate that the scar affects the motion of a body part, 
that it is painful on objective demonstration or that there 
is ulceration or breakdown of skin associated with the scar.  
While the report of the veteran's VA examination in October 
2001 indicates that the post pilonidal cyst removal scar 
affects the function of the colon and bladder, the record 
shows that service connection is in effect for irritable 
bowel syndrome and peripheral neuropathy of the perirectal 
region, buttocks, and lateral thighs. The impairments in the 
function of the colon and bladder are contemplated in the 
evaluations assigned for these conditions and may not be 
considered again in the evaluation of the scar from excision 
of a pilonidal cyst.  38 C.F.R. § 4.14.

Medical literature which has been submitted reflects the 
nature and extent of pilonidal cysts, and the effects of 
excision of such cysts, but this evidence does not provide 
any specific evidence as to the symptomatology of the 
veteran's pilonidal cyst scar.  The Board also recognizes the 
veteran's testimony to the effect that the scar is more 
severe than rated, but the objective medical evidence does 
not corroborate this testimony.

In view of the above, the Board finds that the evidence does 
not support the assignment of a higher rating or additional 
separate compensable evaluations for the status post 
pilonidal cyst surgery scar under the criteria of diagnostic 
codes 7803, 7804 or 7805 with related diagnostic code for 
affected body part, effective prior to or as of August 30, 
2002, or diagnostic codes 7801 or 7802, effective as of 
August 30, 2002, neither version of which is more favorable 
to the veteran.  The preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the status 
post pilonidal cyst scar, and the claim is denied.


IV.  Increased (Compensable) Evaluation for Hemorrhoids

A.  Factual Background

A July 1967 RO rating decision granted service connection for 
hemorrhoids.  A zero percent evaluation was assigned, 
effective from June 1967.  The zero percent rating has 
remained unchanged since then.

A VA hospital summary shows that the veteran underwent 
hemorrhoidectomy and proctosigmoidoscopy while hospitalized 
from November to December 1971.  The diagnosis was 
hemorrhoids. 

The veteran testified at a hearing in December 1990.  His 
testimony was to the effect that he had intermittent bleeding 
and pain related to his hemorrhoids.

The veteran underwent a VA examination in January 1991.  
There was a hemorrhoidal tag at 9 o'clock.  There were 
internal hemorrhoids at 9 and 4 o'clock.  There was no 
evidence of anal stricture or fistula.  There was no evidence 
of prolapse and no evidence of bleeding.  The impression was 
internal hemorrhoids.

The veteran testified before the undersigned in October 1991.  
His testimony was to the effect that his hemorrhoids were 
more severe than rated.

The veteran underwent a VA examination in February 1992.  His 
rectum and anus were normal except for small internal 
hemorrhoids at 6, 9, and 12 o'clock.  Hemoccult test for 
blood was normal.  The diagnosis was internal hemorrhoids.

The veteran underwent an examination for VA purposes in 
October 2001.  He reported external hemorrhoids with related 
bleeding every day with bowel movement.  The size and limit 
of rectum and anus appeared normal and there were no signs of 
anemia or fissures.  He had external hemorrhoids that were 
moderately large, and there was some bleeding noted on the 
glove during rectal examination.  The impressions were 
external hemorrhoids.  The examiner noted that the only 
problems caused by the hemorrhoids was bleeding as the 
veteran had no sensation of the perirectal region.

The veteran underwent an examination for VA purposes in 
November 2002.  There were external hemorrhoids that were 
nonthrombosed and not bleeding.  There was normal sphincter 
tone.  There was no evidence of fecal leakage.  There was no 
stool present on the examiner's glove.  The assessment was 
hemorrhoids.

B.  Legal Analysis

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Code 7336.

Testimony and statements from the veteran are to the effect 
that he has bleeding associated with hemorrhoids and that a 
higher rating is warranted for this condition.  This evidence 
is supported by the objective medical evidence.  Reports of 
his VA examinations since 1991 have all demonstrated the 
presencne of internal or external hemorrhoids.  While 
bleeding was indicated in the report of his VA examination in 
October 2001, the overall evidence indicates that the 
bleeding is not persistent because it was not found at his VA 
examination in November 2002.  Nor does the evidence show the 
presence of any fissures or anemia related to bleeding.

In view of the above, the Board finds that the evidence shows 
that the veteran has frequent recurrences of hemorrhoids, 
internal and external, that supports the assigned of a higher 
rating of 10 percent for the hemorrhoids.  The evidence does 
not show the presence of recurrent bleeding with anemia or 
fissures to support the assignment of a rating in excess of 
10 percent for the hemorrhoids.  Hence, the claim for an 
increased evaluation for hemorrhoids is granted to this 
extent.

In the January 2003 supplemental statement of the case, the 
RO noted that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2002) for the 
veteran's service-connected bilateral foot disorder, scar 
from excision of a pilonidal cyst, and hemorrhoids.  Nor does 
the Board find circumstances in this case, such as marked 
interference with employment or need for hospitalization due 
to these conditions to warrant extraschedular ratings for the 
conditions.  

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a low back disability is denied.

Service connection for fracture of the coccyx is denied.

An increased evaluation for bilateral pes planus with pes 
cavus deformity is denied.

An increased evaluation for a scar residual from excision of 
a pilonidal cyst is denied.

An increased evaluation of 10 percent for hemorrhoids is 
granted subject to the regulations applicable to the payment 
of monetary benefits.



____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

